McBRIDE, Judge
(concurring).
I concur in the decree. I do not agree with the view of my colleagues that the circumstances mentioned throw doubt on the question of whether the occurrences related by plaintiff actually took place. I believe they did take place. The trial judge in well-considered reasons for judgment discussed and analyzed all of the testimony and she states she was impressed with the honesty and truthfulness of the plaintiff’s testimony, as well as that of his son. She points out that Turgeau and Tinney, who appeared for defendant, knew nothing about the pertinent facts of the case, and that the testimony of Blanchard left considerable doubt in her mind as to whether or not he was actually the employee who delivered the battery.
I attach no significance to the fact that plaintiff’s body was not burned by the battery acid. There is no expert testimony in the record which shows that acid from an automobile battery has a noxious effect *38upon coming in contact with one’s bare skin or that if the acid' has such effect the period of time required for its manifestation. Plaintiff’s statement is that after he arrived home he took a soap bath, and for all I know this was sufficient to remove all traces of the fluid which had permeated his clothing and reached his skin. I am fully convinced that plaintiff’s testimony, which the trial judge thought was truthful, is fully corroborated by circumstances, and to me there is nothing strange or remarkable about plaintiff’s version of the incident.